Citation Nr: 9901613	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
major depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from March and September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The March 1996 rating 
decision granted entitlement to service connection for PTSD, 
major depression, evaluated as noncompensable, effective from 
October 1995.  The September 1996 rating decision granted 
entitlement to service connection for degenerative arthritis 
of the left knee and cervical and lumbar spine, evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, effective from October 1995.  

In a December 1996 rating decision, the RO assigned a 
disability rating of 30 percent for the veterans service-
connected PTSD, major depression, and a disability rating of 
20 percent for service-connected degenerative arthritis of 
the lumbar spine.  These disability ratings were assigned 
effective from October 1995. 

The claim concerning entitlement to an increased disability 
rating for service-connected PTSD, major depression, is the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veterans claim has been obtained.

2.  The veterans service-connected low back disability is 
currently manifested by subjective complaints of pain; and 
objective evidence of minor lumbar flattening, degenerative 
bone and disc disease of the lumbar spine, and range of 
motion as follows:  forward flexion to 90 degrees, backward 
extension to 25 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 30 degrees, left rotation to 30 
degrees, and right rotation to 35 degrees, with no objective 
evidence of pain on motion.  

3.  The veterans service-connected low back disability does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for service-connected degenerative arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (1998).

2.  Referral for consideration of an extra-schedular rating 
for service-connected degenerative arthritis of the lumbar 
spine is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased disability rating for service-
connected
arthritis of the lumbar spine

Factual background

The veterans service medical records disclose that she 
complained of lower back pain for three days in October 1993.  
After lifting a desk, she experienced spasm and pain in the 
lumbar region.  Heat and activity decreased the pain.  
Sitting for longer periods increased stiffness and 
exacerbated pain.  On physical examination, the examiner 
noted no spasm.  There was tenderness to palpation in the 
lower right lumbar region.  Flexion of the lumbar spine was 
full but there was pain at 45 degrees.  Extension was also 
painful.  Deep tendon reflexes were physiological.  Straight 
leg raising was negative.  The examiners assessment was 
acute lower lumbar sprain.  

Following her separation from service, the veteran was 
afforded a VA spine examination in May 1996.  She stated that 
several years ago she noticed pain in the low back.  The low 
back pain had become pretty much chronic.  The veteran 
denied taking any pain/arthritis medication on a regular 
basis.  On physical examination, the thoracolumbar spine had 
minor lumbar flattening, no tenderness, and no spasm.  Range 
of motion of the lumbar spine was as follows:  forward 
flexion to 90 degrees, backward extension to 25 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 30 
degrees, left rotation to 30 degrees, and right rotation to 
35 degrees.  The examiner reported no objective evidence of 
pain on motion.  Neurological findings were normal.  An x-ray 
of the lumbar spine revealed narrowing of the L4-L5 and L5-S1 
disc spaces and a five degree S-shaped scoliosis of the 
lumbar and thoracic spine with generalized osteoporosis of 
the bony structures.  Pertinent diagnoses included minor 
lumbar strain, chronic, and minor scoliosis and degenerative 
bone and disc disease of the lumbar spine, as demonstrated on 
x-ray.

On VA mental disorders examination in May 1996, the veteran 
stated that her low back bothered her depending on how she 
moved or what she did.  On VA joints examination in May 1996, 
the veteran further complained of low back soreness that had 
built over a period of 10 to 12 years.  The veterans 
carriage, gait and posture were described as normal on VA 
general medical examination in May 1996.  


Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran expressed disagreement with the initial assignment of 
the rating by the RO when it granted service connection for a 
low back disability.  Her notice of disagreement concerning 
the disability rating assigned for the service-connected 
disability constituted a well-grounded claim for an increased 
disability rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The veteran has been accorded a VA examination.  There is no 
indication of any additional relevant medical evidence.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VAs Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veterans degenerative arthritis of the lumbar spine is 
rated under a combined diagnostic code which takes into 
account both the x-ray evidence of degenerative changes of 
the lumbar spine as well as the resulting limitation of 
motion, if any, of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5292 (1998).  Degenerative arthritis 
established by x-ray evidence will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  Diagnostic code 5003 evaluates degenerative 
arthritis based on the extent of limitation of motion of the 
specific joint involved and includes painful motion.  
Specifically, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
other satisfactory evidence of painful motion.

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.

A rating greater than that currently in effect is available 
under diagnostic code 5292 where there is severe (40 percent) 
limitation of motion of the lumbar spine; under diagnostic 
code 5293 when there is evidence of intervertebral disc 
syndrome with severe recurring attacks, with intermittent 
relief (40 percent), or where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent); and under 
diagnostic code 5295 where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).

While the Board will consider the veterans low back 
disability under all of the above-described diagnostic codes, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
38 C.F.R. § 4.14 (1998); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions.); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  As Diagnostic Code 5003 (degenerative 
arthritis) rated for limitation of motion (Diagnostic Code 
5292) encompasses pain, muscle spasm, and swelling resulting 
in limitation of motion, assigning an additional rating under 
Diagnostic Code 5295 (which also evaluates on the basis of 
limitation of motion attributable to muscle spasm, pain on 
motion, and loss of motion), or under Diagnostic Code 5293 
(which evaluates in part on the basis of characteristic pain 
and muscle spasm) would constitute compensation for the same 
symptomatology under different diagnostic codes, it would be 
prohibited under 38 C.F.R. § 4.14.  The Board must consider, 
however, whether it might be appropriate to assign a higher 
rating using another potentially applicable diagnostic code.

Recent clinical findings show that the veteran had forward 
flexion to 90 degrees, backward extension to 25 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 30 
degrees, left rotation to 30 degrees, and right rotation to 35 
degrees.  This evidence does not show that motion is severely 
limited to support a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), the veteran has not complained of any neurological 
symptomatology, and neurological examination was normal on VA 
spine examination in May 1996.  Therefore, the medical 
evidence does not demonstrate that the veterans low back 
disability is currently manifested by symptomatology 
reflecting a severe disability pursuant to Diagnostic Code 
5293.

The Board has also considered assigning the veteran an 
increased disability evaluation under Diagnostic Code 5295; 
however, there have been no findings of listing of the whole 
spine to the opposite side, a positive Goldthwaits sign, 
marked limitation of motion, or abnormal mobility on forced 
motion so as to warrant a 40 percent rating for lumbosacral 
strain.

The medical evidence reflects reflect that the veterans 
service-connected degenerative arthritis of the lumbar spine 
is manifested primarily by complaints of pain and objective 
evidence of minor lumbar flattening and moderately decreased 
range of motion.  The Board concludes that the 20 percent 
rating assigned is appropriate for these manifestations and 
that the findings do not more nearly approximate the next 
higher, or 40 percent, rating for a disability of the lumbar 
spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).  

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  See 38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veterans service-connected low back disability 
are, however, already contemplated by the 20 percent rating 
limitation of motion that is moderate with arthritis shown on 
x-ray reports.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292 (1998).  As noted above, Diagnostic Code 5003 evaluates 
degenerative arthritis based on the extent of limitation of 
motion of the specific joint involved and includes painful 
motion. Limitation of motion must be objectively confirmed by 
findings such as satisfactory evidence of painful motion.  
There is no indication in the current record that pain due to 
disability of the lumbar spine causes functional loss greater 
than that contemplated by the currently assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Indeed, the May 1996 VA spine examiner 
noted no objective evidence of pain on motion of the 
veterans lumbar spine.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1998).  For 
example, in the May 1996 VA spine examination report, the 
examiner provided measurements of range of motion, and noted 
the veterans complaints of pain.  Remand for further 
development of the medical evidence is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veterans claim).  

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veterans low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for an increased rating for service-
connected degenerative arthritis of the lumbar spine.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the ROs determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to appropriate first-line officials for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under the 
diagnostic codes for the lumbar spine, but the medical 
evidence reflects that comparable manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for her 
service-connected low back disability.  There is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected degenerative arthritis of the lumbar spine is 
denied.


REMAND

Entitlement to an increased disability rating for service-
connected 
PTSD, major depression

The medical evidence does not directly address the questions 
involved so that a proper rating may be assigned.  For 
example, there are no objective findings in the most recent 
May 1996 VA mental disorders examination report concerning 
the effect of the veterans service-connected psychiatric 
disability on her ability to work.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  In short, the Board cannot derive 
findings of medical fact from the medical evidence in this 
case.  Therefore, on remand the veteran should be afforded a 
comprehensive VA mental disorders examination.

In addition, the RO should explain the reasons and bases for 
its decision in a supplemental statement of the case, if the 
benefit sought on appeal is denied.  While the RO did cite 
both the old and new rating criteria for mental disorders in 
the December 1996 statement of the case (the rating criteria 
were amended during the pendency of the appeal, effective 
November 7, 1996), its statement of reasons and bases was 
less than clear as to the reason for the granted increase to 
30 percent.  In fact, the statement of the case indicated 
both that an increase from noncompensable was denied and that 
an increase to 30 percent was granted.  If it is necessary to 
provide a supplemental statement of the case, the RO should 
assure that its reasons and bases address the action the RO 
has taken and the reasons supporting that action.  In 
particular, the RO should indicate which version of the 
rating criteria it is applying and the reason for choosing to 
apply the old or the new criteria.  The more favorable 
criteria must be applied, and if neither is more favorable, 
the new criteria should be used.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated her for 
her service-connected psychiatric 
disorder since her separation from 
service.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
all treatment received at the VA Medical 
Center in Shreveport, Louisiana.  With 
respect to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
together with the veterans entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veterans 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to her service-connected 
PTSD, major depression.  If the diagnosis 
for which the veteran was service 
connected is no longer appropriate, the 
examiner should state the correct 
diagnosis for the veterans service-
connected mental condition.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veterans psychiatric disorder on her 
social and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veterans service-connected 
psychiatric disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned and the degree of impairment it 
represents.

The examiner should distinguish between 
symptomatology resulting from the 
veterans service-connected condition and 
any other psychiatric disorders shown by 
the medical evidence.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veterans claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Consider whether either the 
revised or the old version of the rating 
criteria is more favorable to the 
veteran.  If one or the other is more 
favorable, the RO should so state and 
then apply the more favorable version.  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria.  

5.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take 
no action until she is so informed.  She is, however, 
free to submit additional evidence or argument to the 
RO on remand.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The purpose 
of this REMAND is to obtain additional information and 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
